Exhibit 10.121

EXECUTION COPY

FIFTH AMENDMENT TO LICENSE AGREEMENT 1993-04-0412

BETWEEN

CORTEX PHARMACEUTICALS

AND

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

This Fifth Amendment (“Fifth Amendment”) to License Agreement Control
No. 1993-04-0412 (“License Agreement”) between Cortex Pharmaceuticals, Inc.
(“CORTEX”) and The Regents of the University of California (“THE REGENTS”) is
effective as of the 15th day of March 2011.

WHEREAS, CORTEX and THE REGENTS entered into the License Agreement effective as
of June 25, 1993, covering certain inventions developed by THE REGENTS as
identified therein;

WHEREAS, pursuant to a Fourth Amendment dated as of August 24, 2010, THE REGENTS
and CORTEX agreed, among other things, to (i) remove certain UC Case Nos. from
the License Agreement, and (ii) remove certain indications related to
respiratory depression and vaso-occlusive crises associated with sickle cell
disease from CORTEX’s exclusive field of use;

WHEREAS, CORTEX and THE REGENTS now desire to reverse certain changes made by
such Fourth Amendment:

NOW THEREFORE, CORTEX and THE REGENTS agree as follows:

1. Section 1.1 of the License Agreement shall be revised as follows:

ADD:

UC Case No.    Issued US Patent No.       2000-006-1    6110935    2000-006-2   
6313115    2000-006-5    6730677   

2. Section 2.3 of the License Agreement is amended to read in full as follows:

 

  “2.3 Except as otherwise provided herein, the license granted in Section 2.1
shall be exclusive for the life of this Agreement.”

In light of the foregoing change to Section 2.3, the parties agree that the
consent of CORTEX to permit THE REGENTS to grant to Biovail Laboratories
International SRL a non-exclusive license to certain patent rights under UC Case
No. 1991-207 for certain indications related to respiratory depression and
vaso-occlusive crises associated with sickle cell disease, as set forth in the
Agreement between CORTEX and THE REGENTS dated March 23, 2010, is terminated.



--------------------------------------------------------------------------------

3. Section 7.4(c) of the License Agreement shall be amended to read as follows:

“by October 11, 2015, file a New Drug Application (NDA) in the U.S., or its
equivalent in a foreign country, for a Licensed Product;”

4. All other terms of the License Agreement, as amended, remain unchanged.

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment.

 

THE REGENTS OF THE UNIVERSITY

OF CALIFORNIA

    CORTEX PHARMACEUTICALS By:  

/s/ Ronnie Hanecak

    By:  

/s/ Mark A. Varney

Name:  

Ronnie Hanecak

    Name:  

Mark A. Varney

Title:  

Assistant Vice Chancellor

    Title:  

President & CEO

Date:  

March 15, 2011

    Date:  

March 15, 2011

 

2